                  Case 2:21-cv-00494-RSM Document 5 Filed 04/16/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   SCOTT FRANCIS ICEBERG,

 9                               Plaintiff,                  Case No. C21-494 RSM

10           v.                                              ORDER

11   UNIVERSITY OF WASHINGTON,

12                               Defendant.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $402.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable

20   Ricardo S. Martinez.

21           Dated this 16th day of April, 2021.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
24

25
     ORDER - 1
